Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 19, 2022

                                      No. 04-21-00437-CV

                         IN THE INTEREST OF N.L.B., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-13937
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
       Appellant’s brief was originally due on December 30, 2021. After we granted
Appellant’s first and second motions for extensions of time to file the brief, it was due on March
30, 2022. See TEX. R. APP. P. 38.6(d).
       On April 11, 2022, Appellant filed a letter seeking additional time to file the brief.
Appellant’s motion is granted. The brief is due April 25, 2022. See id.
        Absent extenuating circumstances, no further extensions of time to file Appellant’s brief
will be granted. If Appellant fails to file the brief by April 25, 2022, this court may dismiss
this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b), (c); Elizondo v. City
of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court